DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al (US 2020/0367083 A1).
Consider claims 1 and 11:
Hao discloses an apparatus for wireless communication (see Fig. 8 and paragraph 0147, where Hao describes a device 805 in a wireless communication system, the device 805 may be a user equipment (UE) 115), comprising: 
a processor (see Fig. 8 and paragraph 0147, where Hao describes that the UE 115 includes a processor 820); and 
memory coupled with the processor (see Fig. 8 and paragraph 0147, where Hao describes a memory 825 that is connected to the processor 820), the processor configured to:
receive, from a network node, a set of reference signals (see Fig. 4 and paragraph 0118, at 410, where Hao describes that the UE 115 receives a Channel State Information Reference Signal (CSI-RS) transmitted by base station 105, the CSI-RS may include a set of CSI-RSs);
identifying a set of beams based on the set of reference signals (see Fig. 4 and paragraphs 0119-0120, at 420, where Hao describes that the UE 115 identifies a number of non-zero-power beams based on the CSI parameters derived from the received CSI-RS);  
determine a subset of coefficients with non-zero values from a set of coefficients (see Fig. 4 and paragraph 0120, at 420, where Hao describes that the UE 115 determines a number of beams with non-zero-power),
each coefficient of the subset of coefficients being associated with a pair of values comprising an amplitude value and a phase value (see paragraph 0121, where Hao describes that each non-zero-power beam is associated with a beam amplitude and a beam phase), 
each coefficient of the set of coefficients corresponding to a respective beam of the set of beams for each respective layer of the set of layers (see paragraph 0120, Table 3, where Hao describes that a beam has a respective spatial layer in a set of two layers) and 
a respective frequency-domain index of a set of frequency domain indices for each layer of the set of layers (paragraph 0120, Table 3, where Hao describes that each layer has a corresponding beam index; see paragraph 0121, where Hao describes that the beam index is wideband-beam index);
partitioning the set of layers into a plurality of groups of layers (see paragraph 0120, where Hao describes four spatial layer groups, each spatial layer group includes Spatial Layer A and Spatial Layer B, as is illustrated in Table 3);  
generating a beam bitmap vector for each group of the plurality of groups of layers, the beam bitmap vector indicating a subset of beams of the set of beams within the layer-group, the subset of beams being associated with the subset of coefficients (see paragraph 0120, Table 3, where Hao describes that each group of Spatial Layer A and Spatial Layer B has a corresponding transmitted beam indicated by a Beam Index (indexed 0 through 3), the UE generates a bitmap with bit of “0” to indicate a zero power for a beam in each group of Spatial Layer A and Spatial Layer B, and there are four beams),  
generating a coefficient bitmap vector for each beam of the subset of beams for each group of the plurality of groups of layers (see paragraph 0120, Table 3, where Hao describes that the UE generates the bitmap with bit of “1” to indicate a non-zero power for a beam in each group of Spatial Layer A and Spatial Layer B, and there are four beams), 
the coefficient bitmap vector indicating a respective frequency domain index associated with each of the subset of coefficients (paragraph 0120, Table 3, where Hao describes that each power indicator bit has a corresponding beam index; see paragraph 0121, where Hao describes that the beam index is wideband-beam index); and 
transmit, to the network node, a channel state information (CSI) report comprising the beam bitmap vector for each group of the plurality of groups of layers, the coefficient bitmap vector for each beam of the subset of beams, or a plurality of pairs of coefficient values corresponding to the subset of coefficients, each pair of the plurality of pairs of coefficient values comprising a respective amplitude value and a respective phase value (see paragraph 0121, at 425, where Hao describes that the UE 115 transmits a Channel State Information (CSI) report to the base station 105, the CSI report includes the non-zero-power beam indication which is indicated by the power indicator bit). 
Consider claims 2 and 12: 
Hao discloses the invention of claims 1 and 11 above. Hao discloses: the beam bitmap vector for each group of the plurality of groups of layers indicates a respective beam selected by a respective layer of a respective group of layers of the plurality of groups of layers (see paragraph 0120, where Hao describes Table 3 which lists the Power Indicator Bit bitmaps and their corresponding Spatial Layers and Beam Index).
Consider claims 3 and 13:
Hao discloses the invention of claims 1 and 11 above. Hao discloses: the processor is further configured to partition the CSI report into at least two CSI parts (see paragraph 0120, where Hao describes that the channel state report including reporting of beams classified as zero power, and reporting of beams classified as non-zero power).  
Consider claims 4 and 14:
Hao discloses the invention of claims 3 and 13 above. Hao discloses: the beam bitmap vector for each group of the plurality of groups of layers is reported in a first CSI part of the at least two CSI parts (see paragraph 0120, where Hao describes that the UE reports a bitmap with bit of “0” to indicate a zero power for a beam in each group of Spatial Layer A and Spatial Layer B), and wherein the coefficient bitmap vector is reported in a second CSI part of the at least two CSI parts (see paragraph 0120, where Hao describes that the UE reports a bitmap with bit of “1” to indicate a non-zero power for a beam in each group of Spatial Layer A and Spatial Layer B).
Consider claims 5 and 15:
		Hao discloses the invention of claims 3 and 13 above. Hao discloses: an indication of an aggregate size of the subset of beams associated with the plurality of groups of layers is reported in a first CSI part of the at least two CSI parts, and wherein the beam bitmap vector and the coefficient bitmap vector are reported in a second CSI part of the at least two CSI parts (see paragraph 0105, where Hao describes an example in which the UE 115 determines that there are two non-zero power beams, and the UE may use two bits to indicate the number of non-zero power beams in the CSI report).
Consider claims 6 and 16:
	Hao discloses the invention of claims 5 and 15 above. Hao discloses: an additional indicator is reported in the first CSI part of the at least two CSI parts that indicates the aggregate size of the subset of beams associated with the plurality of groups of layers (see paragraph 0105, where Hao describes that the UE 115 uses additional two bits to indicate the number of non-zero power beams in the CSI report).
Consider claims 7 and 17:
	Hao discloses the invention of claims 3 and 13 above. Hao discloses: an entry of the beam bitmap vector comprises a binary value corresponding to at least one beam included in the subset of beams of the set of beams (see paragraph 0120, where Hao describes that the bitmap comprises bit of “0” and bit of “1”).
Consider claims 8 and 18:
	Hao discloses the invention of claims 3 and 13 above. Hao discloses: an entry of the beam bitmap vector comprises a complementary value of a binary value corresponding to at least one beam excluded from the subset of beams and included in the set of beams (see paragraph 0120, where Hao describes that the bitmap comprises bit of “0” and bit of “1”, a bit of “0” indicates a zero power beam and a bit of “1” indicates a non-zero power beam.).
		Consider claims 9 and 19:
		Hao discloses the invention of claims 3 and 13 above. Hao discloses: an element-wise function of the beam bitmap vectors for two or more groups of the plurality of groups of layers is reported in a first CSI part of the at least two CSI parts, and wherein the beam bitmap vector and the coefficient bitmap vector are reported in a second CSI part of the at least two CSI parts (see paragraph 0120, where Hao describes a function for calculating Wideband Amplitude Factor for each zero-power indicator bit and each non-zero-power indicator bit of the bitmap; see paragraph 0121, at 425, where Hao describes that the UE 115-c transmits a Channel State Information (CSI) report to the base station 105-c, the CSI report includes the non-zero-power beam indication.). 
Consider claims 10 and 20:
	Hao discloses the invention of claims 1 and 11 above. Hao discloses: a length of the beam bitmap vector for each group of the plurality of groups of layers corresponds to a number of beams of the subset of beams (see paragraph 0120, where Hao describes in Table 3 that the length of a beam bitmap vector for Spatial Layer A and Spatial Layer B is 4, and the number of beams is indexed from 0 through 3.).		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631